—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered January 28, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 4x/2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s application made pursuant to Batson v Kentucky (476 US 79). The court sufficiently complied with the three-*39step Batson procedure and appropriately determined that the prosecutor’s explanations were nonpretextual and involved acceptable criteria. The court’s determinations are entitled to great deference (People v Hernandez, 75 NY2d 350, 356-357, affd 500 US 352). Concur — Williams, J. P., Mazzarelli, Andidas, Ellerin and Saxe, JJ.